Opinions of the United
2005 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


7-8-2005

Sabo v. Metro Life Ins Co
Precedential or Non-Precedential: Non-Precedential

Docket No. 04-2829




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2005

Recommended Citation
"Sabo v. Metro Life Ins Co" (2005). 2005 Decisions. Paper 882.
http://digitalcommons.law.villanova.edu/thirdcircuit_2005/882


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2005 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                             NOT PRECEDENTIAL

                     UNITED STATES COURT OF APPEALS
                          FOR THE THIRD CIRCUIT

                                   ___________

                                   No. 04-2829
                                   ___________

             IN RE: METROPOLITAN LIFE INSURANCE COMPANY
                       SALES PRACTICE LITIGATION


  RICHARD P. SABO; RONALD COULTER; ANISSA COULTER, his wife; TAMMI
      BAZY; MICHELLE BLUM; BETH RAIBLE; SHELLEY DAUGHENBAUGH;
         FRIEDA KAMEL; PATRICIA FREY; CHRISTOPHER CLANCY; JOYCE
 MCCANDLESS; DIANA JOHNSON; ROBERT HEMCHER; GERALD DEARMITT;
   ADA DEARMITT, his wife; ANGELO RECUPERO, Residents of Pennsylvania, on
behalf of themselves and all persons similarly situated; THOMAS ROSTEK and; JOANN
  ROSTEK, his wife, guardians for JENNIFER MARIE ROSTEK, a minor; NATHAN
 BENNETT, guardian for NATHAN BENNETT, JR.and, a minor; RUSSELL GONDER
 and; PAMELA GONDER, his wife, guardians for CORY GONDER, a minor, on behalf
     of themselves and all other persons similarly situated; JOSEPH KILHOF; MARY
KILHOF; ALBERT GIBBS; YVONNE GIBBS; STEPHANIE GIBBS, their daughter, as
 Policyholders of Metropolitan Life Insurance Company; NORMAN J. MILLER; ROSE
  MILLER, his wife, as Policyholders of Metropolitan Life Insurance Company; LOUIS
 MEROLLI, as Policyholder of Metropolitan Life Insurance Company; JESSIE JONES;
      KENNETH WOLBERT, Individually and on behalf of all other persons similarly
     situated; JUANITA I. CASKEY, Individually and on behalf of all others similarly
      situated; KRISTEL M. DAVIS; HARVEY J. WILLIAMS; DENNIS W. BIGGS,
       individually and on behalf of all others similary situated; RICHARD L. ODDI,
   individually and on behalf of all others similarly situated; TIMOTHY A. MOHNEY;
 GAY N. MOHNEY; JEFFREY A. MOHNEY; AMANDA MARIE MOHNEY, a minor,
by TIMOTHY A. MOHNEY, guardian; JOSEPH P. GARRETT, JR., on behalf of himself
 and all others similarly situated; DOUGLAS SMITH; CHARLES V. AMODEO, on his
 own behalf and on behalf of all others similarly situated; ROOSEVELT BARDEN, JR.,
    individually and on behalf of all others similarly situated; ALBINO A. GABRIELE;
 CAROLYN STONE; LUTHER STONE; JOSEPH CORRIERE; DONNA CORRIERE;
      BRENDA LOGUIDICE; MARY CHASTANG; RAYMOND ROSER; LUIS G.
      AMIONE, individually and on behalf of all others similarly situated; CLAIRE A.
       FALKIN; GARY L. FALKIN; RICHARD B. FALKIN; STUART R. FALKIN;
  BERMON WHITT; MICHAEL A. RANKIN; TIEN QUANG NGUYEN, M.D.;
  NGUYEN FAMILY LIFE TRUST; PHONG QUANG NGUYEN, and Trustee;
NGUYEN FAMILY LIFE INSURANCE TRUST; ELMER T. ANTHONY; PAULA K.
  ANTHONY; WILLIAM HARVEY; ARTHUR E. LEACH; RONALD R. HESS

                                     v.

  METROPOLITAN LIFE INSURANCE COMPANY; GARY ANTONINO; JOEL
  SHERMAN; RONALD SHRAM; UNITED FOOD COMMERCIAL WORKERS
INTERNATIONAL UNION, AFL-CIO, CLC; BRUCE A. REZNIK ASSOCIATION;
METROPOLITAN INSURANCE & ANNUITY; JEFFREY J. RODGERS; ROBERT
  MARTINI; JONATHON HOLLY, a Resident of Texas; JAMES D. SPANGLER;
 STEVEN ANASTASIA; THOMAS M. HYLAND; CHRISTINE DOVAN; JACK E.
                         DUCKWORTH


                                  *Helen M. Pennick and Margaret M. MacLean,
                                   Appellants

                                 *(Pursuant to Rule 12(a), F.R.A.P.)
                               ___________


               On Appeal from the United States District Court
                    for the Western District of Pennsylvania
                            (D.C. No. 96-mc-00179)
             District Judge: The Honorable Donetta W. Ambrose

                               ___________

                Submitted Under Third Circuit LAR 34.1(a)
                             June 27, 2005

          Before: NYGAARD, SMITH, and FISHER, Circuit Judges.




                            (Filed: July 8, 2005)



                                     2
                                       ___________

                                OPINION OF THE COURT
                                     ___________


NYGAARD, Circuit Judge.

              Having considered the record and the parties’ briefs, we will affirm,

essentially for the reasons stated by the District Court in its order dated May 27, 2004.

Specifically, we find the injunction against the state court proceedings to be justified

under the “protect or effectuate its judgments” exception to the Anti-Injunction Act. See

28 U.S.C. § 2283.




_________________________




                                              3